     CASE 0:18-mc-00091-NEB-KMM Document 1 Filed 11/16/18 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

In re: Plaintiff Optronic
Technologies, Inc.’s Subpoena
to David Anderson


OPTRONIC TECHNOLOGIES,                          Case No. 18-91
INC., d/b/a Orion Telescopes &
Binoculars ®, a California               Case No. 5:16-cv-06370-EJD-VKD
corporation,                             Pending in the Northern District of
                                         California
             Plaintiff,

      v.
                                              MOTION TO COMPEL
NINGBO SUNNY ELECTRONIC                    COMPLIANCE WITH SUBPOENA
CO., LTD., SUNNY OPTICS,
INC., MEADE INSTRUMENTS
CORP., and DOES 1 - 25,
             Defendants.

      Optronic Technologies, Inc. (“Orion”), by and through undersigned counsel,
moves this Court for an Order pursuant to Federal Rule of Civil Procedure 45

compelling David Anderson to comply with the subpoena served on him in Optronic
Technologies, Inc. v. Ningbo Sunny Electronic Co. Ltd., et al., Civil Action No. 5:16-
cv-06370-EJD-VKD, currently pending the United States District Court for the

Northern District of California. In support of this motion, Orion submits the
accompanying memorandum, declaration, and attendant documents. A proposed
Order has also provided for the convenience of the Court.
       CASE 0:18-mc-00091-NEB-KMM Document 1 Filed 11/16/18 Page 2 of 2



Dated: November 15, 2018              WINTHROP & WEINSTINE, P.A.

                                      By    /s/ Alexander M. Hagstrom

                                      Alexander M. Hagstrom (MN Bar
                                      0397320)
                                      225 South Sixth Street, Suite 3500
                                      Minneapolis, MN 55402
                                      T 612.604.6400 | F 612.604.6852
                                      ahagstrom@winthrop.com

                                      Counsel for Plaintiff OPTRONIC
                                      TECHNOLOGIES, INC. d/b/a Orion
                                      Telescopes & Binoculars ®
16446368v1




                                      2
